Case 1:14-cr-00012-DSC Document 859 Filed 03/10/20 Page 1of3

IN THE UNITED STATES DISTRICT COURT
FOR

THE WESTERN DISTRICT OF PENNSYLVANIA

DOHERTY KUSHIMO : E L E D
PETITIONER NET He lon
MAR 70 2020

CLERK US ESRC COURT
Wikis HR On ARNE Law Ai,

  

UNITED STATES OF AMERICA
RESPONDENT 1:14-cr-12

MOTION TO AMEND JUDGEMENT OF CONVICTION

Now comes, Doherty Kushimo, "the Petitioner" in the above
captioned matter asking that this court amends it's judgement and

recommend that the Bureau of Prisons, "BOP" enroll him in the

Residential Drug and Alcohol Abuse Program, "RDAP".

The District court entered MR. Kushimo's judgement on
September 21, 2018. The court did not make a recommendation to the
BOP that Mr, Kushimo needed treatment for his abuse of alochol,

because his counsel failed to address the issue with the court.

Mr. Kushimo's Pre-Sentence Report,"71 thru 76, supports his

request for amending the judgement, it even went so far to address
Case 1:14-cr-00012-DSC Document 859 Filed 03/10/20 Page 2 of 3

copy of this motion by First Class Mail,. United States Postal.
Service to the clerk of courts for filing and the government will

be notified electronically.

Respectfully Submitted,

 

Federal Medical Center, Devens MA,
PO Box 879

Ayer MA, 01432

March 3, 2020
Case 1:14-cr-00012-DSC Document 859 Filed 03/10/20 Page 3 of 3

the fact that Mr. Kushimo was arrested for Drunk Driving in 1990.

Conclusively, 76 states "given the defendant has abused
alcohol on more than one occasion, this area of the defendant's
life should be explored further. lt does not appear that the
defendant has ever participated in alcohol counseling". Nt is with
these known facts that Mr. Kushimo is aksing that the court

recommend that he participates in the RDAP program.
RELIEF REQUESTED

Mr. Kushimo, respectfully request that the court enter's an

order, directing the BOP to consider him for enrollment into RDAP.

  

Doherty Kushimo

Federal Medical Center, Devins MA
PO Box 879

Ayer MA, 01432.

March 3, 2020

CERTIFICATE OF SERVICE

I Doherty Kushimo, certify that on March 3, 2020 II mailed a
